The motion court properly found that petitioner was not entitled to a preliminary injunction as he failed to demonstrate a likelihood of success on the merits (see, Grant Co. v Srogi, 52 NY2d 496, 517). The statute and regulations creating the lottery game (L 1995, ch 2, §§ 94-a—94-g; 21 NYCRR part 2835) are presumed constitutional, which presumption was not rebutted by petitioner beyond a reasonable doubt (see, Matter of Klein [Hartnett], 78 NY2d 662, 666, cert denied 504 US 912). *368As the court found, Quick Draw contains all the essential features of a lottery, since a player tenders money for numerical selection, the winning numbers are randomly drawn, and the player receives a prize if the numbers match (see, Penal Law § 225.00 [10]; Harris v Economic Opportunity Commn., 171 AD2d 223). The court did not err in its analysis of the enabling legislation or in rejecting petitioner’s contention that the game goes beyond the type of lottery contemplated by New York Constitution, article I, § 9 (1). Concur—Sullivan, J. P., Milonas, Wallach, Ross and Nardelli, JJ.